Fourth Court of Appeals
                                San Antonio, Texas
                                     February 3, 2021

                                   No. 04-20-00227-CV

                            THE CITY OF MASON, TEXAS,
                                     Appellant

                                            v.

                          BLUE OAK ENGINEERING, LLC,
                                    Appellee

                   From the 452nd District Court, Mason County, Texas
                                Trial Court No. 195900
                     Honorable Robert Rey Hofmann, Judge Presiding

                                     ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       On December 30, 2020, appellant filed a motion for en banc reconsideration. After
consideration, the motion is DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court